Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/308,680, filed on 12/10/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 has been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “in that the transmission configuration” which appears to be a typographical error. An appropriate correction would be deleting the word “that”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one each connecting element” in the 2nd to last line of the claim. This limitation is unclear, as only “at least one connecting element” is previously claimed. The recitation of “each” makes it unclear how many connecting elements are required by the claim. 
Claim 2 recites “said rotation axis u” which lacks antecedent basis in the claims. 
Claim 9 recites “between two adjacent connecting elements” which renders the claim indefinite, as it is unclear if one of these two connecting elements are the “at least one connecting element” previously recited, or additional connecting elements. By way of example, claim 10 recites “first and second opposed connecting elements of the at least one connecting element” which clearly defines a subset of the previously claimed “at least one connecting element”. 
Claim 9 recites “a connecting element” and “a pulley” which is unclear and renders the claims indefinite. Specifically, “at least one connecting element”, “a first pulley” and “a second pulley” are all previously claimed, and it is unclear how many connecting elements and pulleys are required by the claims.
Claim 12 is rejected for the same reasons given for claim 9 above. Additionally, the duplicate recitations of “two adjacent connecting elements” and “a connecting element” and “a pulley” are indefinite, and correcting claim 9 will not necessarily obviate the rejection to claim 12. Double inclusions of claim limitations make the number of components of the invention required by the claim unclear. 
Claim 13 recites “a first pulley” and “at least one second pulley” which are double inclusions and render the claim indefinite. Specifically, “a first pulley” and “a second pulley” are already defined by the claim, and the added recitations make the number of each pulley required by the claim unclear. 
Claim 14 recites “said rotation axis u” which lacks antecedent basis in the claims. 
Claim 14 recites “an adjacent connecting element” which is unclear for the reasons given above for at least claim 9. 
Claim 20 is rejected for the same reasons given for claim 12 above.

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, 15-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,821,604. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the ‘601 patent anticipate the identified claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658